Citation Nr: 1145834	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for post operative herniated intervertebral disc syndrome with degenerative disc disease of the L-4, L-5 level, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran testified at a September 2009 Board hearing that he has not worked since January 2008 and that he is unable to work because of his service-connected back problems.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported at his September 2009 hearing that his back disability had increased in severity since his most recent VA examination in April 2008.  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).
 
At the hearing the Veteran reported that all of his medical treatment is from VA.  The record contains pain management records from the VA Wade Park facility and physical therapy treatment records from the Brecksville VA facility.  The most recent of these VA treatment records is dated in February 2009.  The Veteran's updated VA medical records relating to the lumbar spine should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from February 2009 to present.  

2.  When the above records have been obtained, afford the Veteran an examination to determine the extent and severity of his service-connected lumbar spine disability.  The claims file should be made available to and be reviewed by the examiner.  The examiner is requested to state whether the Veteran has had incapacitating episodes requiring bed rest due to his lumbar spine disability.  If there are incapacitating episodes prescribed by a physician, then the total duration of said episodes during the past 12 months must be noted.  The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.

Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the lumbar spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

3.  Upon completion of the above requested development, readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


